Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This action is in response to applicant’s amendment filed on 02/09/2021.
2.	Claims 1-17 are pending.

Response to Arguments
3.	Applicant’s arguments and amendments filed on 02/09/2021 have been carefully considered and are deemed to be fully persuasive. Therefore the claim objections of claims 7 and 12 are withdrawn in view of the new claim sheet which shows the limitations that were missing from the original claim sheet filed on 06/17/2019.

Allowable Subject Matter
4.	Claims 1-17 are allowed.
The following is an examiner's statement of reasons for allowance: 
Chaki et al. (USPUB# 2015/0055453 A1) teaches a path table, a topology table and a level-of-service agreement table are stored in a storage device of a monitoring control apparatus. A path in which a communication fault occurs is determined based on the path table. The service levels small in terms of an upper limit value of a service cutoff time in emergency are sequentially extracted from the level-of-service agreement table. A path route calculation process is performed on at least one path coincident with 
Deodhar et al. (USPUB# 2017/0116552 A1) teaches a system and method for automatically measuring, aggregating, analysing, predicting exact effort and time productivity, of white collar employees, within an organization and thereafter providing instructions for improving productivity and workload allocation, and optimizing workforce and operational efficiency, without requiring manual intervention or configuration, is described. The system captures all the work effort put on by the users. The system tracks the daily time spent by employees. This is mapped to activities and objectives that are automatically inferred based on the applications and artifacts being used, the source of offline time usage, and the employee's position in the organization and role therein. The captured individual work effort is mapped to the organization's hierarchy and business attributes. As a result, Work Patterns and trends within each sub-unit/operational dimension of the business are identified.
Kumar et al. (USPUB# 20130298192 A1) teaches instrumented networks, computer systems and platforms having target subjects (devices, transactions, services, users, organizations). A security orchestration service generates runtime operational integrity profiles representing and identifying a level of threat or contextual trustworthiness, at near real time, of subjects and applications on the instrumented target platform. Methods and systems are disclosed for calculating security risks by determining subject reputation scores. In an embodiment, a system receives a query for 
Faybishenko et al. (USPUB# 20160179618) teaches a system and method for the distribution of identities and reputation on a network, identity and reputation information may be distributed among nodes on a network (e.g. nodes on a peer-to-peer network). Embodiments may allow nodes on the network to evaluate other nodes' reputation using the distributed reputation information. Embodiments may allow nodes to iteratively increase confidence in a determined reputation of a node by determining the reputation of nodes that provide reputation information corresponding to the node. Embodiments may allow nodes to adjust a reputation of other nodes using results of transactions and prior reputations. Determined or adjusted reputation information and/or transaction information may be distributed among the nodes on the network. In one embodiment, transaction information may be divided into segments and the segments may be distributed among the nodes on the network.
Chaki, Deodhar, Kumar, Faybishenko and other prior arts do not singularly or in combination disclose the limitations "mapping each endpoint of the plurality of endpoints to a network application of a plurality of network applications, each network application of the plurality of network applications associated with an application impact score; 
Dependent claims 2-10 and 12-17 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Biljon et al. (USPAT# 9,032,069 B2) shows the general environment related to the invention of the instant application and teaches a cloud 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
).  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        02/13/2021